Title: To Thomas Jefferson from Alexander Donald, 22 March 1790
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Richmond 22d. March. 1790.

Mr. Francis Walker came down here last night from Albemarle, and it gives me sincere pleasure to inform you that he has seen Colo. Nicholas Lewis a few days ago, that he was able to walk about a little, and that Docr. Gilmer has pronounced him out of danger. I think you may be perfectly satisfied, that your friend is now in a fair way of recovery.
Two days ago I received the most abusive letter from Colo. Heth (the Collector at Bermuda Hundred) I ever saw, and this is the more surprising, that I never spoke ten words to the man in my life. I impute it to the illiberality and envy of his disposition. He writes me that he would forward a copy of it to the Secretary of  the Treasury. You have known me long, and you know the Character that I have ever sustained. Do me the favour to inform Mr. Hamilton of it, lest he should take up an unfavourable impression of me from Mr. Heth’s letter. Till the receipt of which I never imagined that I should be obliged to call upon any of my Friends to vouch for me. I write Mr. Morris also by this Post, on same subject.
Mr. Walker has presented your order in his Father’s favour, and has gotten as much thereof as satisfies him for the Present, and more than Mr. Brown could well spare in the present scarcity of Current money. With much respect. I am Dear Sir Your mo: obt. Sert.,

A Donald

